Order, Supreme Court, New York County (Ira Gammerman, J.), entered February 13, 1992, which denied defendants’ pre-trial motions to compel the depositions of two nonparty witnesses, unanimously affirmed, with one bill of $250 costs and disbursements of these appeals.
Defendants have failed to demonstrate adequate special circumstances to justify the depositions of the nonparty witnesses (see, Cirale v 80 Pine St. Corp., 35 NY2d 113). Indeed, the information which defendants seek by way of these depositions is to be found in other records, transcripts and depositions in their possession, or readily available to them. Concur —Carro, J. P., Ellerin, Kupferman and Asch, JJ.